UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 10, 2012 INVESTORS HERITAGE CAPITAL CORPORATION (Exact name of registrant as specified in its charter) KENTUCKY 000-01999 61-6030333 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 200 Capital Avenue Frankfort, Kentucky (Address of principal executive offices) (Zip Code) (502) 223-2361 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The 2012 annual meeting of the stockholders of Investors Heritage Capital Corporation was held May 10, 2012 at 11:00 a.m. at which time the stockholders were asked to elect two (2) directors to hold office for a term of three (3) years or until their successors are duly elected and qualified. The following individuals were elected and the number of votes cast was as follows: FOR WITHHELD AUTHORITY Howard L. Graham 300.920 Robert M. Hardy, Jr. Item 8.01 Other Events. On May 10, 2012, the Board of Directors of the Company authorized an amendment to the IHCC Employee Retirement Plan (the “Pension Plan”) and on this date, the Board determined that effective June 30, 2012, all future benefit accruals and compensation increases under the Pension Plan shall automatically cease for all individuals who are participants under the Pension Plan as of June 30, 2012, but further allowing such participants to continue to earn vesting credit towards their Pension Plan benefit on and after June 30, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INVESTORS HERITAGE CAPITAL CORPORATION Date:May 10, 2012 By: /s/Harry Lee Waterfield II Harry Lee Waterfield II President
